117 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Alonzo BOUIE, Appellant,v.John W. CARLIN, Archivist of the United States, Appellee.
No. 96-1542.
United States Court of Appeals, Eighth Circuit.
Submitted July 1, 1997Filed July 17, 1997

Appeal from the United States District Court for the Eastern District of Missouri, No. 96-1542.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Alonzo Bouie appeals the district court's1 grant of summary judgment in favor of defendant in his employment discrimination action.  Having carefully reviewed the record and the parties' briefs, we conclude the district court's judgment was correct for the reasons stated in its thorough order.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE DONALD J. STOHR, United States District Judge for the Eastern District of Missouri